Citation Nr: 0321372	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977, August 1981 to August 1983 and April 1985 to 
May 1986, with additional service in the Naval Reserve.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.  The veteran's claim was remanded in March 2001.  

The Board notes that the RO previously denied service 
connection for residuals of a head injury in a March 1997 
decision.  Thereafter, in January 2000, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a head injury, and 
separately denied service connection for residuals from a 
traumatic brain injury.  The Board finds that both of these 
claims encompass a claim for one disability, namely service 
connection for residuals of a head injury, to include a 
traumatic brain injury. See Ashford v. Brown, 10 Vet. App. 
120 (1997) (changes in the nomenclature used in multiple 
claims for disability compensation, and the adjudication of 
those claims, does not alter the identity of the underlying 
disability).  Hence, even though the RO did not consider the 
claim of residuals from a traumatic brain injury on the basis 
of new and material evidence in the January 2000 rating 
decision, the Board has construed the issues in this manner, 
and has characterized the disabilities as "residuals of a 
head injury, to include a traumatic brain injury." Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran clarified in March 2003 that he did not wish to 
have a hearing.  

The issue of service connection for a psychiatric disability 
will be addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1.  In March 1997, the RO denied service connection for a 
head injury; the veteran did not appeal this decision.
 
2.  Evidence submitted subsequent to the March 1997 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a head injury, to include traumatic brain 
injury.


CONCLUSIONS OF LAW

1.  The RO's March 1997 decision denying service connection 
for a head injury is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for residuals of a 
head injury, to include traumatic brain injury, has been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records include a clinical record from the 
USS Forrest Sherman from June 1977 requesting that the 
veteran be treated for a 1.5 inch laceration on the top of 
his head on the right side.  At the veteran's September 1977 
medical examination, his head and psychiatric evaluations 
were normal.  On his report of medical history form, he did 
not report any psychiatric symptoms or any symptoms from a 
brain injury.  At the veteran's April 1981 medical 
examination, his head and psychiatric evaluations were 
normal.  On his report of medical history form, he did not 
report any psychiatric symptoms or any symptoms from a brain 
injury.  At the veteran's July 1983 and September 1983 
medical examinations, his head and psychiatric evaluations 
were normal.  On his report of medical history form, he did 
not report any psychiatric symptoms or any symptoms from a 
brain injury.  At the veteran's May 1984 medical examination, 
his head and psychiatric evaluations were normal.  On his 
report of medical history form, he did not report any 
psychiatric symptoms or any symptoms from a brain injury.

At the veteran's October 1985 medical examination, his head 
and psychiatric evaluations were normal.  On his report of 
medical history form, he did not report any psychiatric 
symptoms or any symptoms from a brain injury.  

At the veteran's January 1986 medical examination, his head 
and psychiatric evaluations were normal.  On his report of 
medical history form, he did not report any psychiatric 
symptoms or any symptoms from a brain injury.  At the 
veteran's May 1986 medical examination, his head and 
psychiatric evaluations were normal.  On his report of 
medical history form, he did not report any psychiatric 
symptoms or any symptoms from a brain injury.  

The service personnel records do not show that the veteran 
was ever put on any type of light duty.

Hospitalization records were submitted from the Resurrection 
Hospital from December 1992.  They show that the veteran was 
treated for facial trauma and alcohol intoxication after 
being in an altercation.  

In the veteran's October 1996 claim, he claimed service 
connection for emotional instability and anxiety chemical 
inbalance.  He described treatment at the VA hospital from 
Dr. Vandenberg.  He described the initial cause as coming 
from being hit by a battle lantern during a drill.  

A November 1996 VA examination showed a normal neurological 
examination.  The veteran was also diagnosed with major 
depressive disorder and head injury, not other specified with 
headaches.  

In a March 1997 rating decision, the RO denied service 
connection for a head injury.  

Social Security records show that the veteran was granted 
benefits beginning in June 1996 for bipolar disorder and 
anxiety disorder.  

A June 1999 lay statement was submitted by E. W.  He wrote 
that he served onboard the USS Forrest Sherman from 1975 to 
1977, and that during that period, he was a storekeeper first 
class, and was the S-1 division supervisor.  He wrote that 
the veteran was storekeeper third class, and was assigned to 
receive and issue various shipboard supplies.  He recalled 
that on several occasions, the veteran was assigned to 
breakout some material for issue, and a hatch that was not 
locked properly fell on his head as he proceeded to enter 
into one of the locker deck storerooms.  He wrote that the 
veteran was sent to sickbay to receive treatment, and placed 
on no duty for about a week, and returned to duty status as 
light duty.

The veteran underwent a VA examination for his brain and 
spinal cord in October 1999.  It was noted that a December 
1992 CT scan was normal.  Diagnosis was post-traumatic 
vascular headache.  

The veteran underwent a VA examination for his nerves in 
October 1999.  Under diagnosis, the examiner wrote no 
peripheral nerve deficit, and no cranial nerve deficit.  

The veteran underwent a VA psychiatric examination in 
October1999.  The veteran described two incidents during his 
first active duty while aboard the USS Forrest Sherman.  He 
wrote that when coming up to the top deck, a hatch fell on 
his head, but no record was made at the time.  It was noted 
that a supply officer then on duty had testified to it.  The 
other incident involved while running during a battle drill, 
the veteran fell and injured his head in 1975.  Under 
diagnoses, the examiner wrote bipolar disorder, general 
anxiety disorder, and early onset dementia.  

The veteran's mother submitted a lay statement in November 
1999 in which she wrote that she was told that the veteran 
was hospitalized while in the Philippines with a high fever, 
but that the records were lost.  She wrote that she noticed 
changes in the veteran's personality while he was in service.  
She wrote that the veteran had told him about injuring his 
head several times while onboard the ship he was on.  

In an April 2000 report of contact, the veteran asserted that 
while in service, he was treated at East Boston hospital in 
1977.  The veteran stated that he had a screw put in his 
head.  He stated that a scuttle fell on his head while he was 
aboard a ship.  He stated that he was seen at Westside & 
Hines somewhere around 1979 to 1984 for headaches, and that 
he had a cat scan at Westside.  

In June 2001, the RO requested medical records from the VA 
Medical Center for the period from January 1979 to December 
1984.  A reply was noted that there were not any records 
available for this period.  

VA Medical Center treatment records from 1995 to 2001 show 
continued treatment for the veteran's psychiatric disorder.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the April 2000 Statement of 
the Case as well as the December 2002, February 2003, and 
March 2003 Supplemental Statements of the Case.  In these 
documents, the RO also provided notice of what evidence it 
had considered.    

In June 2001, the RO sent the veteran a VCCA letter.  In said 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine whether he had 
any psychiatric disorders.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for 
residuals of a head injury, to include traumatic brain 
injury.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which, was 
received in August 1999.
 
There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated March 1997, the RO denied service 
connection for a head injury.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2002).  

It is determined that since the March 1997 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, he submitted a June 1999 
lay statement from a fellow veteran who claimed to have been 
onboard the same ship the veteran was on when he allegedly 
hit his head.  The fellow veteran described the incident in 
greater detail than had been provided before.  

This statement is not cumulative and redundant.  It had not 
been submitted before.  Since the statement relates to the 
alleged accident in service, and whether or not it occurred, 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for residuals of a head injury 
the veteran's claim is reopened.  





REMAND

As noted in the discussion above, the veteran's claim for 
service connection for residuals of a head injury, to include 
traumatic brain injury, was reopened on the basis that new 
and material evidence had been submitted.  The next step is 
to address the question of whether service connection is 
warranted.  

While a June 1977 service medical record from the USS Forrest 
Sherman requests that the veteran be treated for a laceration 
on his head, the subsequent service medical records do not 
show treatment for any head injuries nor do they show any 
residuals from a head injury.  However, in an April 1997 
report of contact, the veteran asserted that while in 
service, he was treated at East Boston hospital in 1977, and 
had a screw put in his head.  

It does not appear that the RO attempted to obtain the 
records in question from "East Boston" hospital.  Pursuant 
to Littke v. Derwinski, 1 Vet.App. 90 (1990), the RO should 
obtain all treatment records from "East Boston" hospital 
from 1977.  This should be done in conjunction with both the 
veteran's claim of service connection for residuals of a head 
injury, to include a traumatic brain injury, as well as for 
service connection for a psychiatric disability.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.



2.  The RO should obtain all relevant 
medical records from 1977 from "East 
Boston" hospital.  The RO should ask the 
veteran for the specific name and address 
of the hospital in question.  

3.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for residuals of a 
head injury, to include traumatic brain 
injury, as well as for a psychiatric 
disability.  In the event that the claims 
are not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





______________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

